Citation Nr: 9905061	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  98-09 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to February 
1946.  The veteran died in January 1980.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision by the Los 
Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO) which denied entitlement to service 
connection for the cause of the veteran's death.  It should 
be noted that the issue of entitlement to Chapter 35 
Dependents' Educational Assistance benefits was also 
developed for appellate review but the appellant has given no 
indication that she wished to have that issue considered.  
Accordingly, that issue will not be considered at this time.

The appellant and her representative appeared before a Member 
of the Board at a hearing at the RO in November 1998.


REMAND

The Board observes that the death certificate shows that the 
veteran died at Wadsworth VA Medical Center in Los Angeles, 
California on January 17, 1980.  However, the records 
pertaining to this final hospitalization are not of record.

The United States Court of Veterans Appeals (Court) has held 
that the VA should obtain all relevant private treatment 
records, which could potentially be helpful in resolving an 
appellant's claim.  Murphy v. Derwinksi, 1 Vet.App. 78, 81-82 
(1990).

The case is REMANDED to the RO for the following development:

The RO should obtain all available 
clinical documentation and records of 
the veteran's final hospitalization and 
incorporate them into the record.

After the requested development has been accomplished to the 
extent possible, the RO should again review the record.  If 
the benefit sought on appeal remains denied, the appellant 
and her representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant is free to submit additional 
evidence and argument while the case is in remand status.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.






		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






SCHMITMAN



- 4 -


